TRIEBER, District Judge
(dissenting). I concur in the conclusions of the majority of the court that the trust period of 25 years began on September 16, 1891, the date of the approval of the allotment by the Secretary of the Interior, and that it had expired before the 24th day of November, 1916, the date of the President’s order extending the trust period for ten years from the date of expiration. But in view of the decisions of the Supreme Court in Brader v. James, 246 U. S. 88, 38 Sup. Ct. 285, 62 L. Ed. 591, and Talley v. Burgess, 246 U. S. 104, 38 Sup. Ct. 287, 62 L. Ed. 600, opinions filed March 4, 1918, and the decisions of this court in David v. Youngken, 250 Fed. 208, - C. C. A. -, filed April 3, 1918, and Harris v. Bell, 250 Fed. 209, - C. C. A. -, opinion filed April 30, 1918,1 am of the , opinion that, as the President was authorized by the proviso in section 5 of the act of February 8, 1887 (34 Stat. 388), to extend the trust period in his discretion, he had the same power to extend it after the expiration of the first trust period as Congress had. The order by the President extending the trust period having been made before the conveyance of the allotment .and without the approval of the Secretary of the Interior, the conveyance was absolutely void.
For this reason I am of the opinion that the decree of the District Court was right, and should be affirmed.